Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 7/20/2022 have overcome the following:
The claim objections of claims 13, 15-16, and 18;
The 35 U.S.C. 112(b) rejection of claims 16, 18, and 20;
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1-7, 12, 16, and 20 as being anticipated by US 8,137,250 (Caban); 
The 35 U.S.C. 103 rejection of claim 13 as being unpatentable over Caban in view of US 4,149,713 (McLeod); 
The 35 U.S.C. 103 rejection of claims 14-15 as being unpatentable over Caban in view of McLeod as applied to claim 13, and further in view of US 3,572,701 (Agamian); and
The 35 U.S.C. 103 rejection of claim 18 as being unpatentable over Caban in view of McLeod and Agamian.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fiona H. Ferguson, Reg. No. 52,885, on 8/30/2022.

The application has been amended as follows: 

Claim 8:
Line 3, “track; and” has been changed to --track;--.
Lines 6-7, “track; and” has been changed to --track;--.
Line 9, “track; wherein” has been changed to --track, wherein--.
Line 12, “bar; and” has been changed to --bar;--.
Line 14, “second bar” has been changed to --second bar; and--.

Claim 12 has been rewritten to the following:
--The machine of claim 1, wherein the at least one bar is oriented 90° relative to the front track and the rear track.--.

Claim 13 has been rewritten to the following:
--The machine of claim 1, wherein the at least one foot block further comprises:
at least one ball and socket joint engaging the at least one foot block to the at least one bar, wherein the at least one ball and socket joint is operative to provide unlimited axial rotation and unlimited universal radial movement to the at least one foot block relative to the at least one bar.--.

Claim 14 has been rewritten to the following:
--The machine of claim 1, wherein the at least one foot block further comprises:
at least one strap that spans from a first side to a second side of the at least one foot block operative to hold at least one foot of a user.--.

Claim 15 has been canceled.

Claim 17 has been rewritten to the following:
--The method of claim 22, wherein each of the first handle assembly and the second handle assembly further comprises a plank member having a platform; and wherein the method further comprises:
engaging the plank member with a forearm of the user while gripping a respective one of the first handle member and the second handle member.--.

Claim 18:
Line 6, “adjusting a second” has been changed to --adjusting the second--.

Claim 21:
Line 10, “bar; and” has been changed to --bar;--.

Claim 22:
Line 1, “position” has been changed to --positioning--.
Line 6, “user;” has been changed to --user; and--.

Claim 23:
Line 7, “height is selectively” has been changed to --height are selectively--.

Claim 24:
Line, “distance is selectively” has been changed to --distance are selectively--.

Election/Restrictions
As amended above, elected claims 1-8, 12-14, 16, 18, and 20 and new claims 21-25 are allowable. The restriction requirement among the species and subspecies of Lists I-III , as set forth in the Office action mailed on 12/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/13/2021 is withdrawn.  Claims 9-11, 17, and 19, directed to nonelected species/subspecies are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 8,137,250 (Caban). 
Regarding independent claim 1, Caban discloses a machine for performing core exercises (abstract, FIGS. 1-9), comprising: a front track and a rear track spaced longitudinally apart from one another 18,20 (FIG. 1); at least one bar 14,16 engaged with the front track and the rear track 18,20 (FIG. 1); at least one handle bar assembly 46,46 engaged with the at least one bar (FIGS. 1 and 6); and at least one foot block 28,28 engaged with the at least one bar 14,16, wherein the at least one handle bar assembly and the at least one foot block are longitudinally spaced apart from one another (FIG. 8). However, Caban fails to disclose wherein the at least one bar is selectively adjustable in a transverse direction along the front track and along the rear track. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caban’s invention to arrive at the claimed invention.
Regarding independent claim 8, discloses a machine for performing core exercises (abstract, FIGS. 1-9), comprising: a front track 18 (FIG. 1); a rear track 20 spaced longitudinally rearwardly from the front track (FIG. 1); a first bar 14 operably engaged with the front track and the rear track (FIG 1);  a second bar 16 operably engaged with the front track and the rear track (FIG. 1); wherein the second bar 16 is oriented substantially parallel to the first bar 14 and is spaced transversely therefrom (FIG. 1); a first handle bar assembly 46 operably enqaqed with the first bar 14 proximate a first end of the first bar (FIGS. 1 and 6); a second handle bar assembly 46 operably engaged with the second bar 16 proximate a first end of the second bar  (FIGS. 1 and 6); and at least one foot block 28 enqaqed with one of the first bar 16 and the second bar 18 (FIG. 8). However, Caban fails to disclose wherein one or both of the first bar and the second bar is selectively adjustable in the transverse direction along the front track and along the rear track. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caban’s invention to arrive at the claimed invention.
Regarding independent claim 21, Caban discloses a method of performing a core exercise (abstract, FIGS. 1-9), comprising: spacing a front track 18 and a rear track 20 of a machine for use in performing the core exercise substantially parallel to one another and a distance longitudinally apart from one another (FIG. 1); operably engaging a first handle bar assembly of the machine with the first bar proximate a first end of the first bar (FIG. 8); operably engaging a second handle bar assembly of the machine with the second bar proximate a first end of the second bar (FIG. 8); engaging a first foot block of the machine with the first bar proximate a second end of the first bar (FIG. 8); engaging a second foot block of the machine with the second bar proximate a second end of the second bar (FIG. 8); positioning a user's body on the machine such that the user's hands engage the first handle bar assembly and the second handle bar assembly (FIG. 8), and the user's feet engage the first foot block and the second foot block (FIG. 8); and performing the core exercise (FIG. 8). However, Caban fails to disclose selectively adjusting one or both of the first bar and the second bar in the transverse direction along the front track and the rear track. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caban’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784